DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. WO 2004/085789 (Breda et al.).
As concerns claim 1, Breda et al. discloses a method of installing a subsea system, the method comprising pads 125) comprising at least a first dedicated position for receiving a first subsea station 5see page 11, at line 5, stating the pipeline is “locked” to the foundation, reasonably interpreted as a “guide system”), [[-]] installing the first foundation seabed, 11:5) [[,]]. - preparing at least a first subsea station 5 comprising a first flow module 40 for connection with a pipeline 6 installing the at least first subsea station 5 with the first flow module at the first dedicated position on the first foundation (as shown), [[-]] preparing a pipeline 6 and providing the ; and preparing a first piece of pipe and connecting the first T- connection of the pipeline with the first flow module on the first subsea station using the first piece of pipe (the configuration is illustrated in figure 19, the pipe is not separately referenced).
As concerns claim 2, Breda et al. discloses the method according to claim 1, wherein the method further comprises see the configuration shown in figure 20, second station is either of 5a-5c)comprising a second flow module 30; [[-]] installing the pipeline and allowing the pipeline to rest on the at least first guide system on the first foundation such that when the pipeline is resting on the first foundation, the second T-connection is arranged at or in the proximity of the second dedicated position on the first foundation; and [[-]] preparing a second piece of pipe and connecting the second T-connection of the pipeline with the second flow module on the second subsea station using the second piece of pipe (in the illustration at figure 20 and per 11:4, the T-connections are located in the dedicated positions in the area between the pads 125).
As concerns claim 4, Breda et al. discloses the method according to claim 1, wherein the method further comprises:  5[[-]] preparing a second foundation the second guide system at a second subsea location providing the pipeline with a second T-connection at a determined calculated position correspondinq with a second dedicated position on the second foundation for receiving a second subsea station comprising a second flow module; and (see figure 20. Showing the multiple stations 5) [[-]] installing the pipeline first and second T-connections respectively arranged at or in the proximity of the first and second dedicated positions (because the modules are the same) first and second T-connections the first and second flow modules, respectively, the pipeline is shown at 6, the pipe to connect the flow modules is illustrated but not separately referenced, also see figure 20 and the language of claim 8)
	As concerns claim 6, Breda et al. discloses the method according to any of at least one of the first, second or any additional foundations, but before installing [[a]] one of said subsea stations on said foundation, in said foundation (Use of the template for drilling a well is disclosed at 2:38-3:1).
	As concerns claim 7, Breda et al. discloses the method according to any of at least one of the subsea stations is a processing system, or processing equipment, a X-mas tree see at least figure 19, 5 is a well tree).
	As concerns claim 8, Breda et al. discloses a subsea system a pipeline 6 for connection with the first flow module; wherein the first foundation rest on the first foundation (see 11:5-6, the pipeline is “locked” to the foundation)  and [[-]] as illustrated, see figure 19).
	As concerns claim 9, Breda et al. discloses the subsea system see figure 20, the T-connections are in the dedicated positions between the foundations 125).
	As concerns claim 11, Breda et al. discloses the subsea system claim 8, wherein the system each of which is provided with at least one correspondinq guide systemsee at least figures 22 and 23, illustrating multiple foundations).
	As concerns claim 12, Breda et al. discloses the subsea system according to claim 11, wherein at least one of said foundations is a well template or a satellite well (see figure 23 at 80).
	As concerns claim 13, Breda et al. discloses the subsea system according to claim 8, wherein the subsea station is a processing system, a X-mas tree figure 19).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breda et al. in view of International Publication Number WO 2018/115347 (Fjeldly et al.).
	As concerns claim 3, Breda et al. discloses the method according to claim 1, but lacks to expressly disclose wherein the method further comprises see at least figures 1 and 2). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the additional guide systems into the method to obtain the predictable result of accommodating additional pipelines, in view of the disclosure of Fjeldly et al.
	As concerns claim 5, Official Notice is taken that using subsea trees for both production and injection purposes is notoriously well-known and obvious in the subsea arts.
	As concerns claim 10, Fjeldly et al. discloses the subsea system claim 8, wherein the first foundation see at least figure 1 and figure 2).
Conclusion
US 3,220,477 (Jones) discloses a guide system for subsea wells. US 3,633,667 (Falkner, Jr.) discloses a foundation for a subsea well system that has a guide system to accommodate multiple pipelines (see figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679